DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing device (processor, microprocessor, core, paragraph 0186, 0189, paragraph 0058) in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0101058).
Regarding Claim 12, Park discloses a system comprising:
a camera of a first vehicle (Figure 4, Figure 5A, 91, 92, Figure 6, 91, 92, Page 4, paragraph 0081-0083, 0085, 0089, Page 5, paragraph 0091 0093-0095) ; and 
a processing device (Figure 5A, Page 7, paragraph 0137, Page 5, paragraph 0095, Page 6, paragraph 0114) configured to: 
adjust a field of view of the camera based on a speed of the first vehicle, wherein the camera is mounted on a side of the first vehicle and collects image data for objects located outside of the first vehicle, wherein the camera is operable to obtain image data using a selectable first field of view or second field of view, and wherein the first field of view is narrower than the second field of view (Page 4, paragraph 0081-0083, 0085, 0089, Page 5, paragraph 0091 0093-0095, Page 6, paragraph 0112, Figure 8, Figure 14, see also Figure 9, Figure 4); 
determine whether a vehicle is present on the side of the first vehicle (Page 8, paragraph 0161, Figure 9, Page 1, paragraph 0009-0011, Page 4, paragraph 0083, Page 9, paragraph 0185-0186, Page 4, paragraph 0081-0083, 0085, 0089, Page 5, paragraph 0091, 0093-0095, Page 6, paragraph 0112, Figure 8, Figure 14, see also Figure 9, Figure 4); and 
in response to determining that no vehicle is present on the side of the first vehicle, select the first field of view of the camera (Page 2, paragraph 0022, 0029, Page 8, paragraph 0161, Figure 9, Page 5, paragraph 0091, Page 1, paragraph 0009-0011,  Page 4, paragraph 0083, Page 9, paragraph 0185-0186).  
Regarding Claim 13, Park discloses all the limitations of Claim 12. Park discloses wherein the second field of view includes a first region on the side of the first vehicle, the first region including a region associated with a blind spot of the user when operating the vehicle (Figure 9, paragraph 0161, Figure 14).  
Regarding Claim 17, Park discloses all the limitations of Claim 12. Park discloses wherein determining whether a vehicle is present on the side of the first vehicle is based on the image data collected by the camera (Page 6, paragraph 0117-0120).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi (US 2014/0313335) in view of Park.
Regarding Claim 1, Koravadi discloses a system comprising: 
a camera mounted on a first vehicle, wherein the camera is  configured to collect image data, and to adjust a field of view of the camera based on a speed of the first vehicle, the field of view can be adjusted to provide at least a first field of view and a second field of view, (Page 3-4, paragraph 0020, 0022, 0023, Page 1, paragraph 0013); 
at least one processing device (Page 1, paragraph 0013, Figure 1, 18, Figure 2, Page 2, paragraph 0015); and 
memory containing instructions configured to instruct the at least one processing device to (Figure 2, Page 2, paragraph 0015): 
determine whether the first vehicle is traveling faster than a predetermined speed (Page 3-4, paragraph 0022, 0025); 
determine whether a vehicle is present on a side of the first vehicle (Page 3-4, paragraph 0022, 0025, Page 1, paragraph 0012,  Page 2, paragraph 0016– detecting vehicles); 
and in response to determining that the first vehicle is traveling faster than the predetermined speed, adjust the camera to the first field of view (Page 3-4, paragraph 0020, 0022, 0025, Page 1, paragraph 0013).  
Koravadi discloses does not explicitly discloses wherein the first field of view is narrower than the second field of view, in response to determining that no vehicle is present on the side of the first vehicle, adjust the camera to the first field of view.  
Park discloses a camera mounted on a first vehicle, wherein the camera is configured to collect image data, and to adjust a field of view of the camera (Page 4, paragraph 0081-0083, 0085, 0089, Page 5, paragraph 0091 0093-0095, Page 6, paragraph 0112, Figure 8, Figure 14, see also Figure 9, Figure 4), wherein the field of view can be adjusted to provide at least a first field of view and a second field of view, and wherein the first field of view is narrower than the second field of view (Figure 8, Figure 14, 9); determine whether the first vehicle is traveling at a speed (Page 4, paragraph 0083); determine whether a vehicle is present on a side of the first vehicle (Figure 9, Page 8, paragraph 0161); and in response to determining a speed and determining that no vehicle is present on the side of the first vehicle, adjust the camera to the first field of view (Page 2, paragraph 0022, 0029, Page 8, paragraph 0161, Figure 9, Page 5, paragraph 0091, Page 1, paragraph 0009-0011, Page 4, paragraph 0083, Page 9, paragraph 0185-0186).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Koravadi to include the missing limitation as taught by Park in order to increase driving confidence without need of driver to look back (Page 1, paragraph 0008) as disclosed by Park.
Regarding Claim 2, Koravadi and Park disclose all the limitations of Claim 1. Koravadi discloses a display screen positioned for viewing by a person in the first vehicle (Page 1, paragraph 0013, Figure 1, 16); wherein the instructions are further configured to instruct the at least one processing device to, in response to determining that the first vehicle is traveling faster than the predetermined speed, present images on the display screen based on data collected using the first field of view of the camera (Page 3-4, paragraph 0020, 0022, 0025, Page 1, paragraph 0013).  
Regarding Claim 3, Koravadi and Park disclose all the limitations of Claim 1. Koravadi discloses a display screen located in the first vehicle (Page 1, paragraph 0013, Figure 1, 16).  Park discloses a display screen located in the first vehicle; wherein the instructions are further configured to instruct the at least one -- 40 --Patent ApplicationAttorney Docket No. 120426-143102/US processing device to, in response to determining that no vehicle is present on the side of the first vehicle, present images on the display screen based on data collected using the first field of view of the camera (Page 6, paragraph 0119, Page 3, paragraph 0062, Page 2, paragraph 0022, 0029, Page 8, paragraph 0161, Figure 9, Page 5, paragraph 0091, Page 1, paragraph 0009-0011, Page 4, paragraph 0083, Page 9, paragraph 0185-0186).  Same motivation as above.  
Regarding Claim 9, Koravadi and Park disclose all the limitations of Claim 1. Koravadi discloses wherein the camera is mounted on the side of the vehicle (Page 3-4, paragraph 0020, 0022, 0023, Page 1, paragraph 0013) .  Park discloses wherein the camera is mounted on the side of the vehicle (Page 4, paragraph 0081-0083, 0085, 0089, Page 5, paragraph 0091 0093-0095, Page 6, paragraph 0112, Figure 8, Figure 14, see also Figure 9, Figure 4).
Regarding Claim 10, Koravadi and Park disclose all the limitations of Claim 1. Koravadi discloses wherein the image data is for objects outside of the first -- 41 --Patent ApplicationAttorney Docket No. 120426-143102/US vehicle (Page 3-4, paragraph 0020, 0022, 0023, Page 1, paragraph 0013).  Park discloses wherein the image data is for objects outside of the first -- 41 --Patent ApplicationAttorney Docket No. 120426-143102/US vehicle  (Page 4, paragraph 0081-0083, 0085, 0089, Page 5, paragraph 0091 0093-0095, Page 6, paragraph 0112, Figure 8, Figure 14, see also Figure 9, Figure 4).
Regarding Claim 11, Koravadi and Park discloses all the limitations of Claim 1. Koravadi discloses wherein the field of view is adjusted based on a speed of the first vehicle (Page 3, paragraph 0020).  
	Regarding Claim 18, Koravadi discloses a non-transitory computer-readable medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to: 
determine whether a first vehicle is traveling faster than a predetermined speed (Page 3-4, paragraph 0022, 0025); 
determine whether a vehicle is present on a side of the first vehicle (Page 3-4, paragraph 0022, 0025, Page 1, paragraph 0012,  Page 2, paragraph 0016– detecting vehicles); and 
and in response to determining that the first vehicle is traveling faster than the predetermined speed, adjust a camera to the first field of view (Page 3-4, paragraph 0020, 0022, 0025, Page 1, paragraph 0013).  
Koravadi discloses does not explicitly discloses in response to determining that no vehicle is present on the side of the first vehicle, adjust the camera to the first field of view.  
Park discloses determine whether the first vehicle is traveling at a speed (Page 4, paragraph 0083); determine whether a vehicle is present on a side of the first vehicle (Figure 9, Page 8, paragraph 0161, Page 4, paragraph 0081-0083, 0085, 0089, Page 5, paragraph 0091 0093-0095, Page 6, paragraph 0112, Figure 8, Figure 14, see also Figure 9, Figure 4); and in response to determining a speed and determining that no vehicle is present on the side of the first vehicle, adjust the camera to the first field of view (Page 2, paragraph 0022, 0029, Page 8, paragraph 0161, Figure 9, Page 5, paragraph 0091, Page 1, paragraph 0009-0011, Page 4, paragraph 0083, Page 9, paragraph 0185-0186).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Koravadi to include the missing limitation as taught by Park in order to increase driving confidence without need of driver to look back (Page 1, paragraph 0008) as disclosed by Park.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koravadi in view of Park as applied to claim 1 above, further in view of Baur (US 2017/0015248).
Regarding Claim 4, Koravadi and Park disclose all the limitations of Claim 1.
The combination does not disclose automatically zooming.  Baur discloses  wherein the camera is further configured to automatically zoom to adjust the field of view (paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Yanai in order to make it easier to alert the driver of a potential hazard  (Page 2-3, paragraph 0034) as disclosed by Yanai.

Claim 5, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi in view of Park as applied to claim 1 above, further in view of Yanai (US 2005/0128061).
Regarding Claim 5, Koravadi and Park disclose all the limitations of Claim 1. Koravadi discloses wherein the instructions are further configured to instruct the at least one processing device to: detect a second vehicle (Page 3-4, paragraph 0022, 0025); determine whether the second vehicle is within a predetermined region (Page 3-4, paragraph 0022, 0025). The combination is silent on in response to determining that the second vehicle is within the predetermined region, adjust the camera to the second field of view.   Yanai explicitly discloses detecting a second vehicle (Page 2, paragraph 0023, 0024, 0029, 0031, Figure 2A-2F); determining, whether the second vehicle is within a predetermined region (Page 2-3, paragraph 0023, 0024, 0028, 0029, 0031, Figure 2A); and in response to determining that the second vehicle is within the predetermined region, adjust the camera to the second field of view (Figure 1, 12a, 12b, 14a, 14b, Page 2-3, paragraph 0023-0024, 0029, 0031, Page 5, paragraph 0055, Figures 2A-2D).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Yanai in order to improve on previous manual switch operations when driving with obstacles in the vicinity (Page 1, paragraph 0005-0007) as disclosed by Yanai.
Regarding Claim 7, Koravadi, Park and Yanai disclose all the limitations of Claim 5. Koravadi discloses wherein the instructions are further configured to instruct the at least one processing device to, in response to determining that the second vehicle is within the 4 ACTIVE 50608640v7App. Ser. No.: 16/548,705Attorney Docket No.: 120426.143100/USpredetermined region, present, on the display screen, images based on data collected using a field of view of the camera (Page 3-4, paragraph 0022, 0025).  Yanai discloses in response to determining that the second vehicle is within the predetermined region, present images on a display screen in the first vehicle based on data collected using the second field of view of the camera (Figure 1, 12a, 12b, 14a, 14b, Page 2-3, paragraph 0023-0024, 0029, 0031, Page 5, paragraph 0055, Figures 2A-2D).    Same motivation as above.
Regarding Claim 19, Koravadi and Park disclose all the limitations of Claim 18.  Park discloses further cause the at least one processing device to display image data obtained using a second field of view of the camera  and determining a second vehicle is moving in a same direction as the first vehicle, wherein the first field of view is narrower than the second field of view  (Figure 9, Figure 14).  Park does not explicitly disclose response to determining step.   Yanai discloses wherein displaying the image data obtained using the second field of view of the camera is further responsive to determining that the second vehicle is moving in a same direction as the first vehicle (Page 2, paragraph 0029, 0031 – the vehicles are driving in the same direction and changing lanes).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Yanai in order to improve on previous manual switch operations when driving with obstacles in the vicinity (Page 1, paragraph 0005-0007) as disclosed by Yanai.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koravadi in view of Park and Yanai as applied to claim 5 above, further in view of Shaw (US 2017/0043720).
Regarding Claim 6, Koravadi, Park and Yanai discloses all the limitations of Claim 5. The combination does not explicitly disclose wherein the second vehicle is determined to be within the predetermined region when the second vehicle is within a predetermined distance of the first vehicle.   Shaw discloses wherein determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle (Page 4, paragraph 0036, Page 3, paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Shaw in order to allow the vehicle to gather accurate data for avoiding blind spots (Page 1, paragraph 0004) as disclosed by Shaw.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Koravadi in view of Park and Yanai as applied to claim 5 above, further in view of Ogale (US 2016/0231748).
Regarding Claim 8, Koravadi, Park and Yanai disclose all the limitations of Claim 5.  The combination is silent on wherein detecting the second vehicle comprises receiving a communication from the second vehicle, the communication including a position of the second vehicle.  Ogale discloses wherein detecting the second vehicle comprises receiving a communication from the second vehicle, the communication including a position of the second vehicle (Page 4-5, paragraph 0048, Page 6, paragraph 0062).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Ogale in order to allow the vehicle to gather accurate data efficiently that may be vital to the driver such as obstacles or speed for safe driving.

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Park in view of  Shaw.  
Regarding Claim 14, Park discloses all the limitations of Claim 12.  Park discloses wherein the processing device is further configured to display image data obtained using the second field of view (Page 4, paragraph 0081-0083, 0085, 0089, Page 5, paragraph 0091 0093-0095, Page 6, paragraph 0112, Figure 8, Figure 14, see also Figure 9, Figure 4).  Park does not disclose the processing device is further configured to display image data obtained using the second field of view responsive to determining that a speed of a second vehicle is greater than a speed of the first vehicle.    Shaw discloses wherein displaying the image data obtained using the second field of view is further responsive to determining that a speed of the second vehicle is greater than a speed of the first vehicle (Page 3, paragraph 0027, 0028, Page 4, paragraph 0033, 0036, 0038, Page 2, paragraph 0017, determining speed of other vehicle, that the other vehicle is fast approaching and that the other vehicle is passing or passed the vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Shaw in order to allow the vehicle to gather accurate data for avoiding blind spots (Page 1, paragraph 0004) as disclosed by Shaw.
Regarding Claim 16, Park discloses all the limitations of Claim 12.  Park discloses second vehicle approaching the first vehicle but does not explicitly disclose the limitations.   Shaw discloses wherein the processing device is further configured to: determine that a second vehicle has passed the first vehicle; in response to determining that the second vehicle has passed the first vehicle, -- 42 --Patent ApplicationAttorney Docket No. 120426-143102/US select the first field of view.  Shaw discloses the processing device is further configured to: determine that a second vehicle has passed the first vehicle (Page 3, paragraph 0027, 0028, Page 4, paragraph 0033, 0036, 0038, Page 2, paragraph 0017, determining speed of other vehicle, that the other vehicle is fast approaching and that the other vehicle is passing or passed the vehicle) ,in response to determining that the second vehicle has passed the first vehicle, -- 42 --Patent ApplicationAttorney Docket No. 120426-143102/US select the first field of view (Page 2, paragraph 0017).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Shaw in order to allow the vehicle to gather accurate data for avoiding blind spots (Page 1, paragraph 0004) as disclosed by Shaw.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Park in view of  Yanai.  
Regarding Claim 15, Park discloses all the limitations of Claim 12.  Park discloses  detecting a second vehicle on the side of the first vehicle (Figure 9 Figure 14) but does not explicitly disclose the limitation of the predetermined region. Yanai explicitly discloses detecting a second vehicle (Page 2, paragraph 0023, 0024, 0029, 0031, Figure 2A-2F); determining whether a vehicle is present on the side of the first vehicle comprises determining whether a second vehicle is within a predetermined region on the side of the first vehicle (Page 2-3, paragraph 0023, 0024, 0028, 0029, 0031, Figure 2A).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park to include the missing limitation as taught by Yanai in order to improve on previous manual switch operations when driving with obstacles in the vicinity (Page 1, paragraph 0005-0007) as disclosed by Yanai.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Koravadi in view of Park and Yanai as applied to claim 18 above, further in view of Shaw.
Regarding Claim 20, Koravadi and Park disclose all the limitations of Claim 18. Shaw discloses determining whether a vehicle is present on the side of the first vehicle comprises determining whether a second vehicle is within a predetermined angle of view relative to a position of the camera (Page 2 paragraph 0017, Page 3, paragraph 0028, Page 4, paragraph 0033, 0036, Page 5, paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Shaw in order to allow the vehicle to gather accurate data for avoiding blind spots (Page 1, paragraph 0004) as disclosed by Shaw.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Koravadi in view of Park and Yanai as applied to claim 5 above, further in view of Ogale.
Regarding Claim 21, Koravadi and Park disclose all the limitations of Claim 18.  The combination is silent wherein determining whether a vehicle is present on a side of the first vehicle comprises receiving, by the first vehicle, a communication from a second vehicle. Ogale discloses wherein determining whether a vehicle is present on a side of the first vehicle comprises receiving, by the first vehicle, a communication from a second vehicle (Page 4-5, paragraph 0048, Page 6, paragraph 0062).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Ogale in order to allow the vehicle to gather accurate data efficiently that may be vital to the driver such as obstacles or speed for safe driving.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-11 and 12 of U.S. Patent No. 11,155,209. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant appl9cations claims are broader that US 11,155,209. 65

Claim 1 of the Instant Application corresponds to 
Claim 10 of 11,155,209
A system comprising: 
a camera mounted on a first vehicle, wherein the camera is configured to collect image data, and to adjust a field of view of the camera, wherein the field of view can be adjusted to provide at least a first field of view and a second field of view, and wherein the first field of view is narrower than the second field of view; 







at least one processing device; and 
memory containing instructions configured to instruct the at least one processing device to: 
determine whether the first vehicle is traveling faster than a predetermined speed; 
determine whether a vehicle is present on a side of the first vehicle; and 
in response to determining that the first vehicle is traveling faster than the predetermined speed and determining that no vehicle is present on the side of the first vehicle, adjust the camera to the first field of view.
A system comprising: 
a camera mounted on a side of a first vehicle, wherein the camera is configured to collect image data regarding objects outside of the first vehicle, and further configured to automatically zoom for adjusting a field of view of the camera based at least on a speed of the first vehicle, wherein the field of view can be zoomed to at least a first field of view and a second field of view, and wherein the first field of view is narrower than the second field of view; 
a display screen positioned for viewing by a driver of the first vehicle; 

at least one processing device; and 
memory containing instructions configured to instruct the at least one processing device to: 
determine whether the first vehicle is traveling faster than a predetermined speed; 
determine whether a vehicle is present on the side of the first vehicle; 
in response to determining that the first vehicle is traveling faster than the predetermined speed, and determining that no vehicle is present on the side of the first vehicle, automatically zoom to the first field of view of the camera, present, on the display screen, images based on data collected using the first field of view of the camera; 
detect a second vehicle;
determine whether the second vehicle is within a predetermined region, wherein the second vehicle is determined to be within the 4 ACTIVE 55631297v7App. Ser. No.: 16/548,705Attorney Docket No.: 120426.143100/US predetermined region when the second vehicle is within a predetermined distance of the first vehicle; and 
in response to determining that the second vehicle is within the predetermined region, 
automatically zoom to the second field of view of the camera, and present, on the display screen, images based on data collected using the second field of view of the camera.


Claim 2, 3 , 4, 5, 6, 7, 9, 10, 11, 18  the instant application corresponds to claim 10 of US 11,155,209 (claim 10 includes these limitations).
Claim 8 of the instant application corresponds to claim 11 of US 11,155,209.

Claims 12-16, 19-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 11,155,209 in view of Park.

Claim 12 of the Instant Application corresponds to 
Claim 1 of 11,155,209
A system comprising: 
a camera of a first vehicle; and 
a processing device configured to: 
adjust a field of view of the camera based on a speed of the first vehicle, wherein the camera is mounted on a side of the first vehicle and collects image data for objects located outside of the first vehicle, wherein the camera is operable to obtain image data using a selectable first field of view or second field of view, and wherein the first field of view is narrower than the second field of view; 



determine whether a vehicle is present on the side of the first vehicle; and in response to determining that no vehicle is present on the side of the first vehicle, select the first field of view of the camera.  

A method comprising: 


adjusting a field of view of a camera of a first vehicle based on a speed of the first vehicle, wherein the camera is mounted on a side of the first vehicle and collects image data for objects located outside of the first vehicle, wherein the camera is operable to obtain image data using an automatically selectable first field of view or second field of view, and wherein the first field of view is narrower than the second field of view;
 determining whether the first vehicle is traveling faster than a predetermined speed; 
determining whether a vehicle is present on the side of the first vehicle; in response to determining that the first vehicle is traveling faster than the predetermined speed, and determining that no vehicle is present on the side of the first vehicle, automatically selecting the first field of view of the camera, and displaying, to a user of the first vehicle, image data obtained using the first field of view of the camera; detecting, by at least one processing device of the first vehicle, a second vehicle; determining, by the one processing device, whether the second vehicle is within a predetermined region relative to the first vehicle, wherein determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle; and in response to determining that the second vehicle is within the predetermined region, automatically selecting the second field of view of the camera, and displaying image data obtained using the second field of view of the camera.



The instant application’s “A system “ is an additional limitation.  Park discloses a system and processing device (Figure 5A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 11,155,209to include the missing limitation as taught by Park in order to increase driving confidence without need of driver to look back (Page 1, paragraph 0008) as disclosed by Park.

	Claim 13-16 of the instant application correspond to Claim 2-5 of US 11,155,209.

Claim 19 (including claim 18), Claim 20 (including claim 18), Claim 21 (including claim 18)  of the Instant Application corresponds to 
Claim 7 (including claim 1) and Claim 8 (including claim 1), Claim 6 (including claim 1)  of 11,155,209
A non-transitory computer-readable medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to: 








See claim 19 below


determine whether a first vehicle is traveling faster than a predetermined speed; 
determine whether a vehicle is present on a side of the first vehicle; and 
in response to determining that the first vehicle is traveling faster than the predetermined speed and determining that no vehicle is present on the side of the first vehicle, adjust a camera to a first field of view.
A method comprising: 


adjusting a field of view of a camera of a first vehicle based on a speed of the first vehicle, wherein the camera is mounted on a side of the first vehicle and collects image data for objects located outside of the first vehicle, wherein the camera is operable to obtain image data using an automatically selectable first field of view or second field of view, and wherein the first field of view is narrower than the second field of view;
 determining whether the first vehicle is traveling faster than a predetermined speed; 
determining whether a vehicle is present on the side of the first vehicle; 
in response to determining that the first vehicle is traveling faster than the predetermined speed, and determining that no vehicle is present on the side of the first vehicle, automatically selecting the first field of view of the camera, and
 displaying, to a user of the first vehicle, image data obtained using the first field of view of the camera;
detecting, by at least one processing device of the first vehicle, a second vehicle; 
determining, by the one processing device, whether the second vehicle is within a predetermined region relative to the first vehicle, wherein determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle; and in response to determining that the second vehicle is within the predetermined region, automatically selecting the second field of view of the camera, and displaying image data obtained using the second field of view of the camera.
19. The non-transitory computer-readable medium of claim 18, wherein the instructions further cause the at least one processing device to display image data obtained using a second field of view of the camera responsive to determining that a second vehicle is moving in a same direction as the first vehicle, wherein the first field of view is narrower than the second field of view.

7.The method of claim 1, wherein displaying the image data obtained using the second field of view of the camera is further responsive to determining that the second vehicle is moving in a same direction as the first vehicle. 
See claim 1 above for the narrower limitation.

20. The non-transitory computer-readable medium of claim 18, wherein: determining whether a vehicle is present on the side of the first vehicle comprises determining whether a second vehicle is within a predetermined angle of view relative to a position of the camera.
8. The method of claim 1, wherein 

determining whether the second vehicle is within the predetermined region further comprises determining whether the second vehicle is within a predetermined angle  of view relative to a position of the camera.
21. The non-transitory computer-readable medium of claim 18, wherein determining whether a vehicle is present on a side of the first vehicle comprises receiving, by the first vehicle, a communication from a second vehicle.
6. The method of claim 1, wherein detecting the second vehicle comprises receiving, by the first vehicle, a communication from the second vehicle. 


Regarding Claim 19-21, the instant application’s “A non-transitory computer-readable medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to:  “ is an additional limitation.  Park discloses A non-transitory computer-readable medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to:  (Figure 5A, paragraph 0106, 114). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 11,155,209 to include the missing limitation as taught by Park in order to increase driving confidence without need of driver to look back (Page 1, paragraph 0008) as disclosed by Park.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 7, 2022